UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4511
RAMON QUIERZ GOMEZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-99-135)

                      Submitted: August 29, 2002

                      Decided: September 25, 2002

  Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Gregory J. Ramage, LAW OFFICE OF GREGORY J. RAMAGE,
Raleigh, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney, J.
Frank Bradsher, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                      UNITED STATES v. GOMEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ramon Quierz Gomez appeals his conviction and 188-month sen-
tence following his guilty plea to participating in a conspiracy to dis-
tribute cocaine and marijuana in violation of 21 U.S.C. § 846 (2000).
Gomez contends the district court’s misstatement of the relevant stat-
utory sentencing range at Gomez’s plea colloquy pursuant to Fed. R.
Crim. P. 11 and his attorney’s ineffective assistance in acceding to a
plea agreement that also misstated his potential sentence undermine
his conviction. We disagree and affirm.

   Gomez fails to demonstrate reversible error in his Rule 11 plea
hearing. Because Gomez did not object to the adequacy of his plea
hearing before the district court, we review only for plain error. See
United States v. Cannady, 283 F.3d 641, 648 (4th Cir. 2002) (citing
United States v. Vonn, 122 S. Ct. 1043, 1048-49 (2002)). The district
court’s instruction to Gomez that he could receive a sentence of ten
years to life imprisonment, see 21 U.S.C. § 841(b)(1)(A), despite the
fact that the quantities charged in his indictment only qualified
Gomez for sentencing under § 841(b)(1)(B) (allowing sentences of
five to forty years), is erroneous in light of the Supreme Court’s sub-
sequent decision in Apprendi v. New Jersey, 530 U.S. 466 (2000). See
United States v. Martinez, 277 F.3d 517, 529 (4th Cir. 2002). Gomez
bears the "burden of persuasion with respect to prejudice," however,
Martinez, 277 F.3d at 532, and we are not persuaded that Gomez has
demonstrated he would not have pled guilty but for this error. It is
also significant that the 188-month sentence Gomez received is within
the correct sentencing range. We therefore conclude the error did not
affect his substantial rights, and even if it did, we would not recognize
the error as one affecting "the fairness, integrity or public reputation
of judicial proceedings." United States v. Olano, 507 U.S. 725, 732
(1993). Accordingly, Gomez has not shown plain error in the district
court’s administration of his Rule 11 colloquy.
                       UNITED STATES v. GOMEZ                        3
   Nor has Gomez presented a reviewable issue with respect to his
argument that he received ineffective assistance of counsel in relation
to his guilty plea. Generally, ineffective assistance of counsel claims
should be pursued in a 28 U.S.C. § 2255 (2000) motion in order to
allow for adequate development of the record, see United States v.
Hoyle, 33 F.3d 415, 418 (4th Cir. 1994), and this court will review
such claims on direct appeal only if they appear conclusively on the
record, see United States v. Gastiaburo, 16 F.3d 582, 590 (4th Cir.
1994). We do not find Gomez’s ineffective assistance of counsel
claim conclusively appears on the face of the appellate record.
Accordingly, Gomez should present this claim in a § 2255 motion in
the first instance.

  Accordingly, we affirm Gomez’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED